NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 20 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOAQUIN MISAEL MIRANDA ROMAN,                   No.    15-70255
AKA Miranda Joaquin, AKA Chino
Miranda, AKA Joaquin Miranda, AKA               Agency No. A092-381-019
Joaquin Misael Miranda, AKA Roman
Miranda, AKA Joaquin Mirandaroman,
AKA Joaquin Misael Roman, AKA                   MEMORANDUM*
Joaquinmisae Roman,

                Petitioner,

 v.

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 15, 2018**

Before:      FARRIS, BYBEE, and N.R. SMITH, Circuit Judges.

      Joaquin Misael Miranda Roman, a native and citizen of Guatemala, petitions

for review of the Board of Immigration Appeals’ order dismissing his appeal from


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
an immigration judge’s (“IJ”) decision denying his applications for asylum,

withholding of removal, relief under the Convention Against Torture (“CAT”), and

cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252. We review

de novo questions of law. Morales-Alegria v. Gonzales, 449 F.3d 1051, 1053 (9th

Cir. 2006). We review for substantial evidence the agency’s factual findings.

Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008). We deny the petition for

review.

      The agency did not err in determining that Miranda Roman was statutorily

ineligible for asylum and cancellation of removal, where he was sentenced to more

than one year in prison for his forgery conviction under California Penal Code

§ 476. See 8 U.S.C. §§ 1101(a)(43)(R), 1158(b)(2)(A)(ii), 1229b(a)(3); Morales-

Alegria, 449 F.3d at 1059 (§ 476 is a categorical forgery offense). Miranda Roman

invites us to reconsider our decision in Morales-Alegria, but a three-judge panel

cannot overrule circuit precedent in the absence of an intervening decision from a

higher court or en banc decision of this court. See Avagyan v. Holder, 646 F.3d
672, 677 (9th Cir. 2011).

      Substantial evidence supports the agency’s determination that Miranda

Roman failed to show it is more likely than not that he would be targeted for

persecution on account of his family relationship to his uncle, where it has been

more than 40 years since his uncle was threatened, and there is no evidence that

any other family members were targeted. See Garcia v. Holder, 749 F.3d 785, 791
                                         2                                    15-70255
(9th Cir. 2014) (“To qualify for withholding of removal, an applicant must show a

“clear probability” of future persecution.”).

      Miranda Roman does not raise, and therefore he waives, any challenge to the

agency’s determination that the harm he fears in Guatemala does not rise to the

level of persecution. See Corro-Barragan v. Holder, 718 F.3d 1174, 1177 n.5 (9th

Cir. 2013) (failure to contest issue in opening brief resulted in waiver). Because

this determination is dispositive, we do not reach Miranda Roman’s contentions

regarding the cognizability of his proposed social group, “criminal deportees”. See

Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (courts and agencies are

not required to reach non-dispositive issues).

      Substantial evidence supports the agency’s denial of Miranda Roman’s CAT

claim, because he failed to establish it is more likely than not he would be tortured

by or with the consent or acquiescence of the government of Guatemala. See

Silaya, 524 F.3d at 1073.

      The record does not support Miranda Roman’s contention that the IJ failed

to consider evidence of police involvement in unlawful killings. See Najmabadi v.

Holder, 597 F.3d 983, 990 (9th Cir. 2010).

      PETITION FOR REVIEW DENIED.




                                          3                                   15-70255